Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1 and 11-29 are pending. Claims 2-10 have been canceled. Claims 14-29 are new. Claims 24-29 have been withdrawn due to non-elected claims. Claims 1 and 11-23 have been examined.

Election/Restriction
Newly submitted claims 24-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Elected Group II, claims 11-13, drawn to a differential filtration spectroscopic diagnostic detection process for the detection of a target bioparticle, classified in G01N 33/54313.
Newly added Group III, claims 24-29, drawn to a method for detecting presence of a target bioparticle in a fluid sample, classified in B01D 61/147.
Inventions elected Group II and newly added Group III are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the process as claimed can have a materially different design, mode of operation, function, or effect. For example, the process of Group II comprising using a cartridge according to claim 1 which comprises a substrate defining a top surface and a bottom surface, the process of Group III does not disclose these features. The process of Group III comprising a step of “mixing a first volume of a test sample with a second volume of the fluorescent probe solution in an incubation vessel”, Group II does not comprise using an incubation vessel. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-29 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
Claims 1, 11-12, 14-15, 19, 21-25 and 28 recite the term “bioparticle”, which is interpreted as “ the bioparticle is a protein, bacteria, virus” based on the Specification Page 10 line 10.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites “mixing the fluorescent probe with the test sample in a vessel decoupled from the cartridge”. The Specification discloses that the cartridge design has an additional well that can be added (Fig. 11 and Fig. 12) to the bottom of the cartridge to hold probe solution and the sample (Page 5, lines 11-13). However, the Specification does not disclose mixing the fluorescent probe with the test sample in a vessel decoupled from the cartridge. 
Claim 20 recites “retain particles present in the conjugated sample and exhibiting sizes greater than the pore size between 0.05 micrometers and 0.50 micrometers”. The Specification discloses that for a 0.45 µm filter membrane, the fluorescent probe is designed to be 0.4 µm or smaller such as 0.2 or 0.1 µm in size. Beads are usually 1 µm-20 µm or larger (Page 5, lines 5-10). However, the Specification does not specifically disclose that the filter membrane retains particles present in the conjugated sample and exhibiting sizes greater than the pore size between 0.05 micrometers and 0.50 micrometers.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “loading a volume of a read buffer to the detection well to generate a suspension of particles present on the filter”. The term “the filter” lacks antecedent basis and is therefore confusing if “the filter” is referring to the previously claimed “filter membrane” and an additional filter used in the process. For the purpose of compact prosecution the examiner is interpreting the claim language “the filter” as “the filter membrane”. Clarification is required. 
Claims 12-23 which are dependent on claim 11 are similarly rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. All the limitations of claims 14-15 are stated in claims 1 and 11. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mai (US20150330879A1).
Regarding claim 1, Mai teaches throughout the publication devices or apparatus and methods for membrane-, bead- or cell-based biomolecule analysis, where a detectable signal can be measured after affinity binding and/or enzymatic reaction occurs on the membranes, beads or cells (Abstract).
In detail, Mai teaches a cartridge for diagnostic detection of a target bioparticle present in a sample (Par. [2]: novel apparatus and uses thereof in biomolecule analysis using detectable signal) comprising: 
* a substrate (Fig. 1, a housing 14):
defining a top surface and a bottom surface arranged vertically below the top surface (Par. [7]: each device has a sample well with an upper opening, bottom opening, [30] and Fig. 1 shows a housing 14 defining a sample well 30 which has a top surface and a bottom surface arranged vertically below the top surface); and 
comprising a detection well:
extending between the top surface and the bottom surface (Par. [30] and Fig. 1: a sample well 30 extending between the top surface and the bottom surface):
configured to receive a sample (Par. [29]: the sample well 30 is for addition of sample); 
comprising: 
an upper opening arranged on the top surface and exhibiting a first diameter; and 
a lower opening arranged on the bottom surface and exhibiting a second diameter less than the first diameter (Par. [29]: the cross-section of the well can be any shapes and Fig. 1 shows the upper opening is larger than the lower opening); and 
configured to transfer fluid received at the upper opening toward the lower opening in a vertical direction (Par. 29: the well has a sloped inner wall 31 to guide the solution flow toward the bottom of the well by gravity); and
a filter membrane (Par. [10]: the second component 10 is a filter membrane):
affixed to the bottom surface of the substrate and arranged below the lower opening of the detection well (Par. [29]: the bottom of the well is open to the second component filter membrane 10); 
defining a first area exceeding a second area of the lower opening (Par. [37] and Fig. 1: the filter membrane can be bigger than the well bottom opening 11);
comprising pores defining a pore size: 
less than a first size of the target complex; and 
exceeding a second size of the fluorescent probe; and 
configured to: 
prevent passage of the target complex through the filter membrane; and 
release fluid and unbound fluorescent probes through pores of the filter membrane for collection within an absorbent pad stack removably coupled from the substrate, arranged below the filter membrane opposite the detection well, and configured to draw fluid through the filter membrane for collection on the absorbent pad stack (Par. [30]: a filter membrane whose pore size is selected to be smaller than the size of the microspheres to be used in a bead-based bioassay; the filter membrane is capable of preventing the passage of microspheres whose diameters are bigger than the filter membrane's pore size, and at the same time allowing the passage of the aqueous solution and particles smaller than the filter membrane's pore size; Par. [39]: the absorbing plug is assembled in close contact and in fluid communication with the filter membrane; once the filter membrane is saturated by the aqueous solution added into the device, the aqueous solution will pass through the filter membrane and enter the absorbing plug by capillary force).
It is noted that the limitation “a conjugated sample comprising a test sample mixed with a probe solution comprising a quantity of a fluorescent probe configured to bind to the target bioparticle to form a target complex” is not a positive limitation of the device since the sample to be applied is obviously not a part of the device structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-20 and 22-23 is rejected under 35 U.S.C. 103 as being unpatentable by Mai (US20150330879A1) in view of Bagshawe (US3888629A, Pub date: 06/10/1975) and Doyle et al. (US20080176216A1).
Regarding claim 11. Mai teaches a differential filtration spectroscopic diagnostic detection process for the detection of a target bioparticle (Abstract) comprising:
 * Fluorescently labeling an antibody or antigen conjugated bead to generate a fluorescent probe configured to bind to the target bioparticle to form a target complex (Fig. 6 and Par. [55]-[56]: the capture antibody 210 can be covalently attached to silica beads to generate functionalized beads; the detection antibody can be fluorescently labeled using commercially available labeling kits; both capture and detection antibody can bind to the target bioparticles in the sample); Page 5 of 24Serial No.: 16/690,589 Attorney Docket No.: KAYA-MOO-US 
* during an incubation period of a target duration, mixing the fluorescent probe with a test sample to generate a conjugated sample (Fig. 6 and Par. [58]: a mixture of serum sample to be examined, anti-AFP silica beads, and AF647-antiAFP antibody will be incubated at room temperature for 30 minute to generate a conjugated sample); 
* during a loading period succeeding the incubation period, loading the conjugated sample into the detection well of the cartridge of claim 1 from the upper opening, the detection well configured to direct the conjugated sample toward the filter membrane affixed to the bottom surface of the substrate below the lower opening (Par. [58]: assay mixture can be added into the well of a device described in this invention; the configuration of the detection well is taught by Mai as outlined in detail as applied to claim 1, which will not be repeated here) and configured to: 
o retain particles present in the conjugated sample and exhibiting sizes greater than the pore size on the filter membrane; and 
o direct fluid and particles present in the conjugated sample and exhibiting sizes less than the pore size through the filter membrane for release into the absorbent pad stack; 
(Par. [30]: a filter membrane whose pore size is selected to be smaller than the size of the microspheres to be used in a bead-based bioassay; the filter membrane is capable of preventing the passage of microspheres whose diameters are bigger than the filter membrane's pore size, and at the same time allowing the passage of the aqueous solution and particles smaller than the filter membrane's pore size; Par. [39]: the absorbing plug is assembled in close contact and in fluid communication with the filter membrane; once the filter membrane is saturated by the aqueous solution added into the device, the aqueous solution will pass through the filter membrane and enter the absorbing plug by capillary force).
* during a wash period succeeding the loading period, loading a volume of a wash buffer into the detection well, from the upper opening, to direct remaining particles, present in the detection well and on the filter membrane, exhibiting sizes less than the pore size through the filter membrane for release into the absorbent pad stack coupled to the bottom surface of the substrate (Par. [11]: to rinse off the unbound molecules from the beads or cells, a certain volume of the rinsing buffer is added to the well, and it will be absorbed by the absorbing plug); and 
* during a detection period succeeding the wash period: 
- detecting a fluorescence signal emitted by the particles present on the filter membrane via spectroscopic detection (Par. [58]: the plate can be inserted into a fluorescent plate reader for signal detection); and 
- characterizing presence of the target bioparticle on the filter membrane based on the fluorescence signal (Par. [58]: the concentration of AFP in the sample can be obtained).
Mai does not specifically teach the process comprising the following steps:
* during a detection period succeeding the wash period: 
o decoupling the absorbent pad stack from the cartridge; and 
o in response to decoupling the absorbent pad stack from the cartridge:
- loading a volume of a read buffer to the detection well to generate a suspension of particles present on the filter;
Bagshawe teaches a reaction cell for the performance of radioimmunoassay determinations and like saturation analysis reactions has supported within it a matrix pad of absorbent material capable of retaining the necessary reagents for the reaction and serving as a site in which the reaction totally occurs. A separable lower chamber is fitted to the lower end of the cell and contains absorbent material to abut the matrix pad and promote filtration through the pad after the reaction has taken place (Abstract). Bagshawe teaches the matrix pads or the lower chambers can be separated and the radioactivity in one or the other can be measured to give a measure of the amount of antigen (Col. 4, ln. 34-37). Therefore Bagshawe teaches a device wherein the absorbent pad stack can be decoupled from the device for the purpose of analyzing the matric pads separately.
Doyle teaches a process for particle reading (Par. [47]). Doyle teaches the particles are fluorescently labeled (Par. [6]). Doyle teaches prior to particle reading, the channel was flushed with “read buffer” (TE with 25% PEG-DA and 0.5% Tween 20) for 5 min; multi-probe particles used in hybridization experiments were resuspended in read buffer and pipetted into the channel reservoir for particle reading (Par. [47]). Doyle teaches a polymer blend needs to have low background fluorescence ([52]). Doyle also teaches that hybridization signals were significantly higher when TE buffer was included in the monomer blend ([53]). Therefore Doyle teaches read buffer such as TE buffer has low background fluorescence and improve the fluorescent signal detection. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the process of Mai, to decouple the absorbent pad stack from the device, as taught by Bagshawe, for the purpose of measuring the signals in the filter membrane separately from the absorbent pad pack as taught by Bagshawe.
It would have also been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the process of Mai in view of Doyle, to resuspend the fluorescent labeled particles in a read buffer, as taught by Doyle, for the purpose of keep the background fluorescence low and to improve the fluorescent signal detection as taught by Doyle (Doyle, Par. [52]-[53]). 
One of skill in the art would have a reasonable expectation of success in combining Mai with Bagshawe because both are directed to a method of analyzing an analyte using a device having a filter membrane and an absorbent pad. One of skill in the art would also have a reasonable expectation of success in combining Mai in view of Bagshawe with Doyle because both are directed to a method of measuring fluorescent signals on particles. 

Regarding claim 12. Mai in view of Bagshawe and Doyle teaches the differential filtration spectroscopic diagnostic detection process wherein the said target bioparticle is protein (Bagshawe, Col. 1, ln. 5-10: detection and quantitative measurement of natural and synthetic proteins).

Regarding claim 13, Mai in view of Bagshawe and Doyle teaches the differential filtration spectroscopic diagnostic detection process as claimed in claim 11, wherein the said sample containing target bioparticle is selected from the group consisting of plasma (Mai, Par. [54]: human serum sample).

Regarding claims 14-15, all the limitations of claims 14-15 are stated in claims 1 and 11,  Mai in view of Bagshawe and Doyle teaches those limitations as outlined in detail as applied to claims 1 and 11 above, which will not be repeated here.

Regarding claim 16, Mai in view of Bagshawe and Doyle teaches mixing the fluorescent probe with the test sample in a vessel decoupled from the cartridge during the incubation period of the target duration for 30 minutes (Bagshawe Abstract: device wherein the device can be decoupled into a matrix pad and an absorbent pad stack. Mai: Fig. 6 and Par. [58]: a mixture of serum sample to be examined, anti-AFP silica beads, and AF647-antiAFP antibody will be incubated at room temperature for 30 minute to generate a conjugated sample). Although Mai in view of Bagshawe and Doyle does not specifically teach the incubation period of 5 to 10 minutes, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim “incubation period of 5-10 minutes” are for any particular purpose or solve any stated problem, and the prior art teaches that incubation period of 30 minutes may be varied because different sample and probe might require different incubation period. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the field of incubation period of sample and probe.

Regarding claim 17, Mai in view of Bagshawe and Doyle teaches loading the conjugated sample into the detection well defining a depth of three millimeters and comprising the upper opening exhibiting the first diameter and the lower opening exhibiting the second diameter, a ratio of the first diameter to the second diameter greater than two (Mai, Par. 29: the dimension of the well will (upper opening) vary for different applications but typically ranges from 3 to 30 mm in diameter and 3 to 30 mm in height; In preferred embodiments, the detection zone (lower opening) is 0.5-7 mm in diameter, therefore the ratio of the diameter of upper opening to the lower opening is 7/3=2.3 to 30/0.5=60, which is greater than 2). In addition, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1876): In re Woodruff, 919 F.2d 1575, 16 USPQed 1934 (Fed. Cir, 4990). See MPEP § 2144.05 (1). 

Regarding claim 18, Mai in view of Bagshawe and Doyle teaches the detection process wherein mixing the fluorescent probe with the test sample to generate the conjugated sample comprises mixing the fluorescent probe of a probe size less than the pore size with the test sample to generate the conjugated sample (Mai, Par. [11] teaches to rinse off the unbound molecules from the beads or cells. Although Mai does not specifically teach the fluorescent probe having a probe size less than the pore size, it would be obvious to design the fluorescent probe having a probe size less than the pore size so that the unbound fluorescent probe would be removed from the filter membrane as taught by Mai).

Regarding claim 20, Mai in view of Bagshawe and Doyle teaches the detection process wherein loading the conjugated sample into the detection well configured to direct the conjugated sample toward the filter membrane to retain particles present in the conjugated sample and exhibiting sizes greater than the pore size between 0.05 micrometers and 0.50 micrometers (Mai, Par. [56]: 5 µm silica beads; Mai, Par. [35]: the filter membrane is a nitrocellulose or mixed cellulose ester (MCE) membrane with pore size range from 0.5 to 5.0 µm; therefore Mai teaches beads exhibiting sizes greater than the pore size between 0-4.5 µm). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1876): In re Woodruff, 919 F.2d 1575, 16 USPQed 1934 (Fed. Cir, 4990). See MPEP § 2144.05 (1).

Regarding claim 22, Mai in view of Bagshawe and Doyle teaches the detection process: 
* wherein the target bioparticle comprising a protein (Bagshawe, Col. 1, ln. 5-10: detection and quantitative measurement of natural and synthetic proteins); and 
* wherein loading the conjugated sample into the detection well configured to direct the conjugated sample toward the filter membrane to retain particles present in the conjugated sample and exhibiting sizes greater than the pore size of 0.45 micrometers (Mai, Par. [56]: 5 µm silica beads; Mai, Par. [35]: the filter membrane is a nitrocellulose or mixed cellulose ester (MCE) membrane with pore size range from 0.5 to 5.0 µm; therefore Mai teaches beads exhibiting sizes greater than the pore size between 0-4.5 µm). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1876): In re Woodruff, 919 F.2d 1575, 16 USPQed 1934 (Fed. Cir, 4990). See MPEP § 2144.05 (1).

Regarding claim 23, Mai in view of Bagshawe and Doyle teaches the differential filtration spectroscopic diagnostic detection process wherein characterizing presence of the target bioparticle on the filter membrane based on the fluorescence signal comprises: 
* accessing a pre-calibrated curve linking concentrations of the target bioparticle on the filter membrane to fluorescence signals emitted by particles on the filter membrane; and 
* estimating a concentration of the target bioparticle on the filter membrane based on the pre-calibrated curve and the fluorescence signal.
(Mai Par. [58]: the plate can be inserted into a fluorescent plate reader for signal detection. The plate reader should be configured into a top-reading mode, with appropriate setting of excitation and emission wavelengths for AF647 detection; the concentration of AFP in the sample can be obtained by referring to a calibration curve obtained under the same assay condition using AFP standards).

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Mai (US20150330879A1) in view of Bagshawe (US3888629A, Pub date: 06/10/1975) and Doyle et al. (US20080176216A1), as applied to claims 11, 18 and 20 above, further in view of Worden et al. (US20170299581A1), as evidenced by Wilhelm  et al. (US20180243695A1).
Regarding claim 19, Mai in view of Bagshawe and Doyle teaches the detection process according to claims 11 and 18 above. Mai also teaches the filter membrane is a nitrocellulose or mixed cellulose ester (MCE) membrane with pore size of 0.5 µm (Par. [35]).
Mai in view of Bagshawe and Doyle does not teach the process wherein fluorescently labeling the antibody, antigen conjugated bead, or the carrier molecule to generate the fluorescent probe configured to bind to the target bioparticle of a bioparticle size greater than the pore size.
Worden teaches methods for detecting analytes in a sample using a biosensor
(Abstract). Worden also teaches the biosensor devices may be compatible with a
vertical flow assay (Par. [13]). Worden further teaches that analytes can also include
therapeutic drugs, drugs of abuse, hormones, vitamins, glucose proteins, antibodies,
steroids, bacteria or bacterial infection, fungi, viruses, parasites, components and
products of bacteria, allergens, antigens, and the like. An analyte can also include
derivatives or metabolites of the compound of interest. (Par. [142]). It is known in the art that a size of bacteria is typically 1 µm to 10 µm as evidenced by Wilhelm (Wilhelm, Par. [19]. Therefore the size of a typical bacteria has a size greater than the pore size of 0.5 µm.
Therefore, it would have been obvious to one having ordinary skill in
the art before the effective filling date of the claimed invention to have modified the
method of Mai in view of Bagshawe and Doyle, to detect bacteria, which has a size greater than the pore size, as taught by Worden. Doing so would expand the type of analytes that can be detected by the process. 
One of skill in the art would have a reasonable expectation of success in
combining Mai in view of Bagshawe and Doyle with Worden because they are all directed to a method of detecting an analyte using the vertical flow device.

Regarding claim 21, Mai in view of Bagshawe and Doyle teaches the detection process wherein loading the conjugated sample into the detection well configured to direct the conjugated sample toward the filter membrane to retain particles present in the conjugated sample and exhibiting sizes greater than the pore size of 0.10 micrometers (Mai, Par. [56]: 5 µm silica beads; Mai, Par. [35]: the filter membrane is a nitrocellulose or mixed cellulose ester (MCE) membrane with pore size range from 0.5 to 5.0 µm; therefore Mai teaches beads exhibiting sizes greater than the pore size between 0-4.5 µm). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1876): In re Woodruff, 919 F.2d 1575, 16 USPQed 1934 (Fed. Cir, 4990). See MPEP § 2144.05 (1).
Mai in view of Bagshawe and Doyle does not specifically teach the detection process wherein the target bioparticle comprising a virus.
Worden teaches methods for detecting analytes in a sample using a biosensor
(Abstract). Worden also teaches the biosensor devices may be compatible with a
vertical flow assay (Par. [13]). Worden further teaches that analytes can also include
therapeutic drugs, drugs of abuse, hormones, vitamins, glucose proteins, antibodies,
steroids, bacteria or bacterial infection, fungi, viruses, parasites, components and
products of bacteria, allergens, antigens, and the like. An analyte can also include
derivatives or metabolites of the compound of interest. (Par. [142]).
Therefore, it would have been prima facie obvious to one having ordinary skill in
the art before the effective filling date of the claimed invention to have modified the
method of Mai in view of Bagshawe and Doyle, to detect virus as taught by Worden. Doing so would expand the type of analytes that can be detected by the process. 
One of skill in the art would have a reasonable expectation of success in
combining Mai in view of Bagshawe and Doyle with Worden because they are all directed to a method of detecting an analyte using the vertical flow device.

Response to Arguments
Applicant’s arguments regarding the newly amended claims filed on 07/22/2022
have been fully considered.
Withdrawn Claim Rejections - 35 USC § 112
The amendments to Claim 1 has overcome the rejection under 35 U.S.C. 112(b), therefore this rejection has been withdrawn.

Withdrawn Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Brown et al. (US5160701A, Pub. Date: 11/03/1992). This rejection has been withdrawn in view of the newly amended claim 1.

new ground of rejections based on the newly amended claims
Applicant’s arguments have been considered but are moot because the new ground of rejections based on Mai in view of Bagshawe and Doyle have been applied to the newly amended claims as outlined in detail above, which will not be repeated here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOYAN ZOU/Examiner, Art Unit 1677                                                                                                                                                                                                        


/REBECCA M GIERE/Primary Examiner, Art Unit 1677